Citation Nr: 1044011	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO. 05-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral 
weak feet.

2. Entitlement to a rating in excess of 20 percent for wound, 
moderate, MG XX, lumbar with degenerative joint disease.

3. Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

4. Entitlement to special monthly compensation based upon the 
need for aid and attendance/housebound status.

5. Entitlement to a total disability rating based upon individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1942 through 
September 1945. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from October 2004, January 2007, and 
June 2009 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Cleveland, Ohio, Huntington, West 
Virginia, and Montgomery, Alabama. The Montgomery RO is presently 
handling the Veteran's claim.

The issues of entitlement to a rating in excess of 20 percent for 
wound, moderate, MG XX, lumbar with degenerative joint disease; 
entitlement to a rating in excess of 50 percent for PTSD; 
entitlement to special monthly compensation based upon the need 
for aid and attendance/housebound status; and entitlement to 
TDIU, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's feet are 
described as painful, often noted as with flatfoot and fatigue; 
his symptoms rise to the level of severe in nature.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral 
weak feet are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a rating in excess of 10 percent for his 
service-connected bilateral weak feet. He was originally service- 
connected for this disability in April 1946, and an increase was 
denied in June 1966. The present claim stems from the appeal of 
an October 2004 denial of an increased rating.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded history. 
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

The current 10 percent rating is awarded under 38 C.F.R. § 4.71a, 
Diagnostic Code 5277. Weak foot, bilateral, is noted as a 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness. The rating criteria 
instructs the Board to rate the underlying condition, with a 
minimum rating of 10 percent. The remaining rating criteria for 
the feet fall under Diagnostic Codes (DC) 5276 through 5284.

For an increase, the evidence must show that the Veteran has 
severe flatfoot (DC 5276), claw foot with toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right angle, 
shortened plantar fascia, and marked tenderness under metatarsal 
heads (DC 5278), malunion or nonunion of the tarsal or metatarsal 
bones, or moderately severe foot injury (DC 5284). There are no 
ratings in excess of 10 percent available under DC 5277, 5279, 
5280, 5281, or 5282.

Throughout the course of this appeal, the Veteran's feet have 
been largely described as painful with fatigue. In April 2004, at 
the time of this claim, his private physician noted chronic 
arthritis and ankle and foot pain. See April 2004 Dr. B. report. 

In October 2004, a VA examiner described the Veteran's feet as 
with bilateral flattened arches, but normal toes without painful 
motion. He was noted to walk with an unsteady gait due to balance 
problems. There were no calluses or breakdown, skin or vascular 
changes, hammertoes, or signs of abnormal weight bearing.

In April 2006, the Veteran was afforded another VA examination. 
At that time, he continued reporting pain, particularly in the 
left foot. There was no tenderness, swelling, heat, redness, or 
weakness, but some stiffness, fatigability, and pain. Physical 
examination revealed no toe deformity or calluses, and also no 
fatigability of the feet. The gait was normal and there was no 
evidence of abnormal weight bearing, but the examiner did not 
structural abnormality of the foot, to include flatfoot. X-ray 
revealed mild degenerative changes at the first 
metatarsophalangeal joints, bilaterally, with deformity of the 
proximal aspect of the distal phalanx of the left great toe.

Again, the outpatient treatment records are not helpful in seeing 
the current severity, with particularity, of the Veteran's 
bilateral foot disability.

The most recent VA examination was provided in April 2009. At 
that time, the examiner noted fatigability. Physical examination, 
however, noted no abnormal findings, with no flatfoot and no 
evidence of foot or toe deformities. The examiner diagnosed right 
foot degenerative joint disease with hallux valgus associated 
with bilateral weak feet, and left foot osteoarthritis associated 
with bilateral weak feet.

Thus, the Veteran's feet are described throughout the course of 
this lengthy appeal as painful, often noted as with flatfoot. 
There is no indication in the record that the flatfoot is severe 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indicative of swelling on use, or characteristic callosities. 
Thus, and increase is not warranted under DC 5276. The evidence 
does not show claw foot, or malunion or nonunion of the tarsal or 
metatarsal bones, so neither DC 5278 or DC 5283 apply. As for 
generally describing the bilateral foot disability, the Board 
finds that moderately severe is not an accurate descriptor, 
considering the manifestations include fatigue and pain, but no 
deformity or callosities. There is simply no basis for an 
increased rating for the Veteran's bilateral weak foot under 
these rating criteria. The manifestations of the Veteran's 
disability most closely approximate those under the currently 
assigned rating criteria.  However, the Board does find that 
under these circumstances, his bilateral foot disability is more 
closely analogous to diagnostic code 5284.  Under that code, a 
more appropriate rating of 30 percent may be provided in order to 
compensate the Veteran for his severely painful and fatigued feet 
as demonstrated in his comment various statements and in the 
medical record reported above.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995). Because the Veteran's current 30 percent 
rating contemplates his pain and fatigability, it is not 
necessary to consider 38 C.F.R. §§ 4.40, 4.45, and 4.59, as he is 
already being compensated for these symptoms. See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Finally, the Veteran has not been hospitalized for this 
disability. Although the Veteran has stated on multiple occasions 
that he is unable to work because of his foot, the record shows 
that he is in fact limited due to various physical and cognitive 
issues. Also, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended to be 
considered from the point of view of the Veteran working or 
seeking work. A referral for consideration of an extraschedular 
rating is not warranted. 38 C.F.R. § 3.321 (b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate. However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice from 
VA must inform the Veteran of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the Veteran is expected to 
provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the April 2004 and August 2006 letters to the Veteran 
satisfy VA's duty to notify the Veteran, including the additional 
duties required by Dingess.

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2010). Here, the Veteran's statements, 
his service treatment records, and post-service VA and private 
outpatient treatment records have been associated with the claims 
folder. The Veteran has been afforded several VA/QTC examinations 
throughout the course of this appeal, and the reports are of 
record. Records from the Social Security Administration were not 
able to be obtained, as they were destroyed. See January 2010 
formal finding. Also, the Veteran initially requested a hearing, 
but in April 2010 confirmed that he wished to cancel all hearing 
requests and proceed with the claim. As such, this issue was 
decided without the benefit of hearing testimony.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done everything 
reasonably possible to assist the Veteran. A remand for further 
development of this claim would serve no useful purpose. VA has 
satisfied its duty to assist the Veteran and further development 
is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
weak feet is granted.


REMAND

The Veteran is seeking an increase rating for his service 
connected wound, moderate, MG XX, lumbar with degenerative joint 
disease, currently evaluated as 20 percent disabling. The Board 
notes that the most recent VA examination that mentions the 
Veteran's back is the April 2009 VA General Medical Examination. 
It is of limited use in this analysis. The Veteran's current 
rating is by way of 
38 C.F.R. § 4.73, Diagnostic Code 5320, which evaluates muscle 
injuries to muscle group XX, which pertains to the lumbar spine. 
The Veteran is receiving a 20 percent rating under that code, 
which is indicative of moderate injury. However, there does not 
seem to be a complete VA examination to fully assess the nature 
and severity of the Veteran's muscle injury, shrapnel wound and 
any resultant disabilities including those related to the skin or 
neurological in nature. Because the Board finds that a complete 
evaluation is warranted before this claim can be decided, a 
remand is required.

With regard to the Veteran's claims for an increased rating for 
PTSD, for special monthly compensation based upon the need for 
aid and attendance, and for a total disability rating based upon 
individual unemployability (TDIU), the Board finds that certain 
documents seem to be missing from the claims folder, such that 
jurisdiction is unclear. These claims were denied by the way of 
the June 2009 rating decision. The Veteran filed a timely July 
2009 notice of disagreement (NOD), and the RO subsequently issued 
an April 2010 Statement of the Case (SOC). A review of the claims 
folder does not reveal a substantive appeal to perfect these 
issues. However, in the September 2010 VA Form 646, the Veteran's 
representative clearly notes a May 6, 2010, VA Form 9. It is 
unclear to the Board whether the substantive appeal is in a 
separate temporary folder still in the possession of the RO, or 
whether it is somehow missing, but in the representative's file, 
such that a date stamped copy can be provided to VA. Before the 
Board can analyze these claims, the full record must be obtained 
to ensure that these issues were properly perfected and are 
within the Board's jurisdiction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Afford the Veteran a complete and thorough 
examination or examinations to assess the 
nature and severity of his service connected 
muscle injury. All necessary testing should 
be conducted, and the examiner(s) should 
assess the nature of the actual muscle 
injury, as well as any residual effects of 
that lumbar spine muscle injury, to include 
disabilities relating to the skin/scarring, 
neurological findings, residual lumbar spine 
orthopedic disability, or any similar 
relevant findings. A thorough discussion of 
each residual should be presented in the 
examiner's report.

2. Obtain a date-stamped copy (or the 
original), of the May 2010 VA Form 9 relating 
to the issues of entitlement to an increased 
rating for PTSD, for special monthly 
compensation based upon the need for aid and 
attendance, and for a total disability rating 
based upon individual unemployability (TDIU). 
Associate the substantive appeal with the 
claims folder.

3. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


